184 Pa. Super. 552 (1957)
Commonwealth ex rel. Brogan, Appellant,
v.
Banmiller.
Superior Court of Pennsylvania.
Submitted October 9, 1957.
November 12, 1957.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
*553 Earl A. Brogan, appellant, in propria persona.
Lawrence M. Aglow and Juanita Kidd Stout, Assistant District Attorneys, James N. Lafferty, First Assistant District Attorney, and Victor H. Blanc, District Attorney, for appellee.
OPINION PER CURIAM, November 12, 1957:
The order of the court below is affirmed on the opinion of Judge SLOANE, as reported in 10 Pa. D. & C. 2d 1. See also, Com ex rel. Brogan v. Tees, 180 Pa. Super. 174, 119 A.2d 561.